AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              .ruDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November 1, 1987)


                        Jesus Molina-Tarelo                                Case Number: 3:19-mj-23070




REGISTRATION NO. 87814298

THE DEFENDANT:
 tz:l pleaded guilty to count(s) 1 of Complaint                                         Ci                           , , " -,,

 D was found guilty to count(s)                                                      ::;u:.r;-:
                                                                                     ,,v ::.--.:
                                                                                              ·· · "; ';
   afterapleaofnotguilty.                                            ---·•-··-·                 ·· ·•--·-·
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                                                                days

 tz:l Assessment: $10 WAIVED IZl Fine: WAIVED
 tz:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, August 1, 2019
                                                                         Date of Imposition of Sentence


Received        ~
              DUSM                                                       ~?--·
                                                                         HONRABLIIBARRY M. KURREN
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3: 19-mj-23070
